United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4131
                        ___________________________

                                 Nancy T. Keselyak

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                    The Curators of the University of Missouri

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                            Submitted: August 2, 2017
                             Filed: August 10, 2017
                                  [Unpublished]
                                 ____________

Before COLLOTON, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Nancy Keselyak appeals the district court’s1 dismissal of her lawsuit brought
under the Family and Medical Leave Act (FMLA). Keselyak, a tenured professor at

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
the University of Missouri Kansas City School of Dentistry (University), argues that
the University violated her rights under the FMLA when it suspended her salary when
she was unable to return to work following an injury and failed to request FMLA
leave. She also argues that the district court erred in denying her motion for default
judgment.

       After careful review, we find no abuse of discretion in the district court’s denial
of Keselyak’s default motion. See Comiskey v. JFTJ Corp., 989 F.2d 1007, 1009-10
(8th Cir. 1993) (abuse-of-discretion review of denial of motion for default judgment).
We also conclude that the district court properly dismissed the complaint, see Butler
v. Bank of Am., N.A., 690 F.3d 959, 961 (8th Cir. 2012) (grant of motion to dismiss
for failure to state a claim reviewed de novo), as the University was entitled to
sovereign immunity, see Coleman v. Court of Appeals of Md., 566 U.S. 30, 43-44
(2012) (Congress did not abrogate states’ sovereign immunity from suits for money
damages in enacting FMLA’s self-care provision). Accordingly, we affirm. See 8th
Cir. R. 47B, and deny Keselyak’s pending motions.
                        ______________________________




                                           -2-